Citation Nr: 1647639	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  07-28 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to burial benefits, on a service-connected or nonservice-connected basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1946 to May 1947 and from October 1950 to November 1951.  The Veteran also had four years of earlier service.  The Veteran passed away in June 2006 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that.  In August 2009, May 2012, and May 2014 these claims were previously remanded by the Board for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a service-connected disability did not cause or contributed materially or substantially to the Veteran's death. 

2.  The Veteran died in June 2006 as a result an acute myocardial infarction.

3.  At the time of his death, the Veteran was not service connected for any disease or disability.  

4.  The Veteran's death occurred at a non-VA nursing home or long term care facility. 

5.  At the time of his death the Veteran was not in receipt of VA disability compensation or pension, nor has it been suggested that, but for the receipt of military retirement pay, he would have been in receipt of compensation. 

6.  At the time of his death the Veteran had no pending claim for VA disability compensation or pension.

7.  The Veteran's body is not being held by a State.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).

2.  The criteria for burial benefits, either on a service-connected or nonservice-connected basis, have not been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (2013); 38 C.F.R. §§ 3.1700-3.1713 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to service connection for the cause of the Veteran's death as well as burial benefits on either a service-connected or nonservice-connected basis.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to the cause of the Veteran's death she claims, in substance, that his death was caused by his exposure to extreme physical conditions in North Korea where he was deployed during his military service. 

In this regard, while the appeal was in remand status the Social Security Administration (SSA) in July 2010 and December 2013 notified VA that it did not have any records of the Veteran.  Therefore, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Likewise, while the appeal was in remand status neither the claimant or her representative provided VA with adequate authorizations to obtain the Veteran's additional medical records from Dr. Romeo Lonzanida despite the claimant being asked to do so in November 2012 and her representative being asked to do so in April 2015.  In this regard, the Board notes that the VA Form 21-4142 "Authorization for Release of Information" provided by the claimant later in November 2012 did not provide the required information to request his records and her representative did not provide VA with a VA Form 21-4142 to obtain these records following the May 2014 Board remand.  Therefore, the Board finds that VA adjudication of this appeal may go proceed without these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a claimant desires help with his claims, she must cooperate with VA's efforts to assist him). 

Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection was not in effect during the Veteran's lifetime for any disability.  Accordingly, the Board finds that she may only prevail on her current claim if the Veteran should have been service-connected during his lifetime for a disability that contributed substantially or materially to cause his death.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015); Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability). 

The June 2006 Certificate of Death shows that the immediate cause of the Veteran's death was acute myocardial infarction.  Moreover, a January 1947 service treatment record documents the Veteran's hospitalization and treatment for an acute fibrous pleurisy.  Furthermore, and as will be discussed in more detail below, Dr. Lonzanida opined, in substance, that a cardio-pulmonary disease caused the acute myocardial infarction that caused the Veteran's death and the cardio-pulmonary disease was caused by the Veteran's exposure to extreme physical conditions in North Korea where he was deployed during his military service. 

However, the Veteran's service treatment records also show that later in January 1947 show that his acute fibrous pleurisy was asymptomatic and he discharged from the hospital.  Moreover, the service treatment records, including the May 1947seperation examination, October 1950 extended active duty examination, January 1951 appointment as a 2nd Lieutenant examination, and November 1951 separation examination are otherwise negative for treatment or a diagnosis of a cardiac disorder or a pulmonary disorder.  In fact, at all four examinations the Veteran did not report that his medical history included any cardiac or pulmonary disorder and when examined it was opined that his heart, chest, and/or lungs were normal including having negative chest X-rays in October 1950, January 1951, and November 1951.  See 38 C.F.R. § 3.303(a); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the appellant does not claim and the record does not show that the Veteran had continued problems with a cardiac or a pulmonary disorder in and since service.  See 38 C.F.R. § 3.303(b).  Moreover, the Board finds that the presumptions found at 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015) also do not help this appellant establish her claim because the record does not show the Veteran being diagnosed with hypertension in his first post-service year but instead the diagnosis is first reflected decades after service.  Likewise, given Dr. Lonzanida's below opinion regarding the Veteran's cardio-pulmonary disorder being caused by his exposed to chemicals used in the war, the Board notes that that the presumptions found at 38 U.S.C.A. §§ 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015) also do not help this appellant establish her claim because the record does not show the Veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, (see 38 C.F.R. § 3.307(a)(6)(iii) (2015)) and/or in a unit in or near the demilitarized zone (DMZ) in Korea between April 1, 1968, and August 31, 1971, (see 38 C.F.R. § 3.307(a)(6)(iv) (2015)) despite his being diagnosed with an acute myocardial infarction.

As to a medical link between a cardiac and/or a pulmonary disorder, including the acute myocardial infarction that caused the Veteran's death, and his military service, in April 2004 Dr. Romeo Lonzanida opined that tremors and nervous tension could be attributed to his military service.  In September 2005, Dr. Lonzanida opined that the Veteran's heart condition was caused by his time in the service.  Likewise, in October 2006 and September 2014 Dr. Lonzanida opined, in substance, that the Veteran's cause of death, acute myocardial infarction, emanated from his exposure to extreme physical conditions while deployed in North Korea during the Cold War.  He stated that the emotional tensions experienced by the Veteran aggravated his existing conditions of hypertension and heart disease.  He further stated that the Veteran had a cardiac disease - right bundle branch block - a kind of cardiac condition that can lead to cardiovascular disease such as acute myocardial infarction which led to the Veteran's death.  He also stated that the Veteran was "exposed to chemicals used in the war, thus aggravating the COPD." 

The Board does not find Dr. Lonzanida's opinions to be probative evidence of a nexus between the cardiac and/or pulmonary disorder that caused the myocardial infarction that caused the Veteran's death and his military service because they are not supported by any rational or clinical evidence.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  The Board also does not find Dr. Lonzanida's opinions to be probative because they are based on an inaccurate history (i.e., the Veteran being exposed to chemicals used in the war) because nothing in the record shows that the Veteran had actual herbicide and/or other chemical exposure while on active duty.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

On the other hand, the Board specifically remanded this claim in May 2014 to obtain an opinion as to the origins of the acute myocardial infarction that caused the Veteran's death.  Moreover, the April 2016 VA examiner in substantial compliance with the Board's remand directions, opined that it was not related to service after a review of the record on appeal including Dr. Lonzanida's opinions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Specifically, the April 2016 VA examiner opined as follows:

b.  The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

c.  Rationale:  Although the veteran was confined and diagnosed to have Pleurisy on Jan 1, 1947 which was acute in nature, such condition had already resolved within 1 week during his hospital confinement as evidenced by a negative repeat CXR on Jan 6, 1947.  He also remained asymptomatic and was found to be physically fit and was discharged from the hospital on Jan 11,1947.  There is NO evidence in his medical records of any subsequent complaints, findings or diagnosis related to a lung and/or heart condition particularly, COPD, Cor Pulmonale nor Acute Myocardial infarction during service as evidenced by the absence of any [symptoms] or diagnosis related to a lung and/or heart conditions on his declaration stated on the report of medical history on Jan 25, 1951 as well as normal heart, chest and lungs findings on his medical examinations on May 5, 1947, Oct 21, 1950, Jan 25, 1951 and during his discharge medical examination on Nov 6, 1951.  There is also NO evidence in his medical records of any pulmonary and/or cardiac complaints, findings or diagnosis particularly COPD, Cor Pulmonale nor Acute Myocardial infarction noted within 1 year after separation from service. 

The veteran was diagnosed to have COPD in 1988, which was already 38 years after separation from the military service.  COPD is characterized by persistent airflow limitation that is usually progressive and associated with an enhanced chronic inflammatory response in the airways and the lung to noxious particles or gases. (www.uptodate.com).  Lung abscess, empyema or pleural thickening are possible complications of pleurisy and NOT COPD.  Dr. RDL's statements in his medical certificate on Sept 29, 2014 that the veteran was 'exposed to chemicals used in the war, thus aggravating the COPD' were baseless and inaccurate since there is NO evidence in the veteran's medical records supporting such claims.  Moreover, the earliest evidence of an abnormal cardiac finding of an incomplete RBBB on 12 L ECG was on Aug 20, 2001, which was already 50 years after separation from the military service.  Acute Myocardial Infarction, causing his demise, was noted on June 1, 2006, which was already more than 5 decades after separation from the military service as well.  Based on the above findings, the veteran's Acute Myocardial infarction causing his death was LESS likely than not related to his active service.  Furthermore, his COPD, Cor Pulmonale were LESS likely than not related to his active service nor to the pleurisy he had during service.

The Board finds the April 2016 VA examiner's opinion to be highly probative because it was provided after a review of the record on appeal and it contains citation to relevant evidence found in the claims file.  See Owens; Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).

As to any lay claims from the appellant and her representative that that the cardiac and/or pulmonary disorders that caused the myocardial infarction that caused the Veteran's death was due to service, the Board finds the medical opinion provided by the April 2016 VA examiner more probative than any of the lay claims found in the record because the cause of the Veteran's death is a complex medical question which lay persons are not competent to validly opine on and the medical expert who provided the VA opinion has greater knowledge and skill in analyzing the medical data than these lay persons.  See Davidson; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, the Board finds that the weight of the probative evidence is against finding a causal association or link between the post-service disorder that caused the Veteran's death and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Thus, having decided that the preponderance of the evidence shows that the Veteran did not die as a consequence of a disability of service origin, the Board also finds that service connection for the cause of his death must be denied.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.

As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.  

Initially, and as discussed above, the Veteran's death was not due to a service-connected condition.  Thus, the Board finds that only the nonservice-connected burial benefits regulations are for potentially application and the claim for service-connected burial benefits is denied as a matter of law.  See 38 C.F.R. § 3.1704.  In this regard, under the previous regulations in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600 (b) (2013).

Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2013).  Finally, if a Veteran dies in route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a) (2013).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits. 

As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706.

The evidence shows that the Veteran died in June 2006 due to an acute myocardial infarction.  He died while at a non-VA nursing home or long term care facility.  The appellant, the Veteran's wife, paid the expenses for his funeral and filed the current claim several months later.  The record reflects that, at the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, he did not have a claim pending and, while he had war time service, there is no evidence that his body was held by a State because no next of kin could be located.  

Under these circumstances, non-service connected burial benefits are not warranted under either the old or new regulations.  Under the old regulation, the claim fails both because the Veteran was not in receipt of pension or compensation benefits and because the Veteran did not have a claim pending at the time of his death.  Moreover, while the Veteran had war time service, the claim also fails under the old regulation because the appellant does not claim and the record does not show that his body was held by a State and his war time service alone does not warrant awarding burial benefits.  38 C.F.R. § 3.1600(b) (2013).  In this regard, there is also no evidence that the Veteran was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty.  Id.

Under the new regulations, the appellant's claim fails because the Veteran was not receiving VA pension or disability compensation, because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay, and because the Veteran did not have a claim pending at the time of his death.  38 C.F.R. § 3.1705(b) (2015).  Likewise, as there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, the Board also finds that burial benefits are also not warranted under 38 C.F.R. § 3.1605(a) (2013) or 38 C.F.R. § 3.1706 (2015).

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, the claim for entitlement to nonservice-connected burial benefits is also denied.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to burial benefits, on a service-connected or nonservice-connected bases, is denied. 

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


